DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Melvin Chan on 02/25/2021. Applicant agreed to amend the claims as follows in order to clarify and distinctly claim the subject matter. 
The application has been amended as follows: 
Claim 3 was amended as follows:
3. The method of claim 2 [[1]] wherein the tissue to be measured at a first depth is above a subcutaneous fat layer and muscle layer that are below the surface of the tissue.
Claim 12 was amended as follows:
12. The method of claim 1 comprising:
providing a temperature sensing unit coupled to the sensor module,
wherein the temperature sensing unit generates temperature information for the first source structure,[[;]] and
the processor is adapted to alter, based on the temperature information, 
Claim 13 was amended as follows:
13. The method of claim 12 wherein by altering [[a]] the duty cycle of an oscillating control signal being supplied to the first source structure, 
a luminosity generated by the first source structure is changed, thereby adjusting to changes in a temperature of the first source structure 
Claim 14 was amended as follows:
14. The method of claim 1 wherein the processor is adapted to calculate an oxygen saturation value using spatially-resolved spectroscopy measurements using information from at least two detectors structures having two different distances from a source structure.
Claim 15 was amended as follows:
15. The method of claim 1 wherein the processor is adapted to 
receive a first received data and the third detector structure is at the fifth distance from the first source structure,[[;]]
receive a second received data and the fourth detector structure is at the seventh distance from the first source structure,[[;]] and 
calculate an oxygen saturation value using the first and second received data using spatially-resolved spectroscopy where the fifth and seventh distances are different from each other.
Claim 17 was amended as follows:
17. The method of claim 2 [[1]] wherein the first, second, third, and fourth detector structures and the first and second source structures are arranged in a circular arrangement.
Claim 19 was amended as follows:
19.  The method of claim 1 wherein the processor is adapted to collect , and not from the third and fourth detector structures, and to determine an offset due to a difference in source power between the first source structure and the second source structure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN FARDANESH whose telephone number is (571)270-5508.  The examiner can normally be reached on Monday-Friday 9:00-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        




/MARJAN FARDANESH/Examiner, Art Unit 3791